Citation Nr: 0600585	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of a rupture of the anterior 
cruciate ligament of the left knee, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Phoenix, Arizona (RO).

Procedural history

Service connection for a left knee disability, denominated as 
rupture, anterior-cross ligament, left knee, with arthritic 
changes, was granted in a September 1972 VA rating decision.  

In the February 2000 rating decision, the RO denied a rating 
in excess of 30 percent for post-operative residuals of a 
rupture of the anterior cruciate ligament of the left knee 
with traumatic arthritis.  The RO also denied a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  

The veteran filed a timely Notice of Disagreement (NOD) as to 
both issues in April 2000.  In May 2000, the RO issued a 
Statement of the Case (SOC) which referred only to the issue 
of entitlement to TDIU.  The veteran filed a substantive 
appeal (VA Form 9) in August 2000, thus perfecting the TDIU 
claim.

In February 2001, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In May 2001, the Board remanded this case to the RO for 
preparation of a SOC as to the veteran's increased rating 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
[holding that where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim so 
that a SOC may be issued].  The RO did so in January 2003, 
and the veteran perfected an appeal as to that issue by 
filing another VA Form 9 later that month.

In a November 2004 decision, the Board denied a rating in 
excess of 30 percent for post-operative residuals of a 
rupture of the anterior cruciate ligament of the left knee, 
but granted a separate 10 percent rating for traumatic 
arthritis of the left knee.  See VA O.G.C. Prec. Op. No. 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) 
and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. 
Reg. 56,704 (1998).  In addition, the Board denied 
entitlement to TDIU.  

The veteran appealed the Board's November 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2005, a representative of VA's Office of 
General Counsel and the veteran's attorney filed a partial 
joint motion for remand.  In an April 2005 order, the Court 
granted the motion, vacated that portion of the Board's 
November 2004 decision which denied a rating in excess of 30 
percent for a rupture of the left anterior cruciate ligament 
and assigned a separate 10 percent rating for traumatic 
arthritis of the left knee.  The veteran did not dispute that 
portion of the Board's decision which denied entitlement to 
TDIU and that issue was dismissed.  The Court remanded the 
remaining two issues to the Board for action consistent with 
the April 2005 joint motion.  

Issues not on appeal 

As discussed above, the TDIU issue was not pursued at the 
Court.  That matter accordingly has been resolved.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).

In January 2003, the veteran submitted a claim of entitlement 
to service connection for disabilities of the right wrist, 
right shoulder, right foot and low back.  In a January 2004 
rating decision, the RO denied service connection for the 
four claimed disabilities.  In March 2004, the veteran 
submitted a letter to the RO, stating that "[m]y reason for 
disagreement is the fact that my left service connected knee, 
is the whole reason my right foot is crippled and because of 
the falls I've taken because of these problems."  The 
veteran also indicated that he was having difficulties with 
his right knee, which he claimed was a result of favoring his 
service-connected left knee.  

The RO accepted the veteran's communication as a claim of 
service connection for a right knee disability.  It does not 
appear, however, that this matter has as yet been 
adjudicated.  Inasmuch as it is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial consideration.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].

The RO also accepted the veteran's communication as an Notice 
of Disagreement with the February 2004 rating decision 
denying service connection for a right foot disability.   In 
June 2004, the RO issued a Statement of the Case addressing 
the issue of service connection for a right foot disability.  
The record, however, contains no indication that the veteran 
submitted a substantive appeal as to that issue, nor does he 
so contend.  That matter is therefore not in appellate 
status.  

In the April 2005 joint motion discussed, the parties 
directed the Board to address whether the veteran's March 
2004 letter "constituted an [sic] NOD with any other part of 
the January 2004 rating decision," other than the claim of 
service connection for a right foot disability.  The Board 
finds that it does not.  The veteran and his attorney have 
not contended otherwise.  Indeed, the joint motion provides 
no hint as to why it could even be suspected that the March 
2004 letter might be considered to be a NOD.   

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement; no special wording is required.  However, if 
the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  See 38 C.F.R. § 
20.201 (2005); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993).  In this case, the veteran's March 2004 letter made 
no mention of any other disability addressed in the February 
2004 rating decision (right wrist, right shoulder, and low 
back), other than the claimed right foot disability.  For 
this reason, the Board finds that the March 2004 letter is 
not a NOD as to the remaining issues addressed in the 
February 2004 rating decision.  

The Board's conclusion is strengthened by the fact that the 
subsequent record contains no indication that the veteran 
intended to contest any other issue addressed in the February 
2004 rating decision, other than the right foot disability.  
For example, after the RO issued the June 2004 Statement of 
the Case addressing only the right foot issue, the veteran 
did not thereafter contact the RO and reiterate any 
disagreement with additional issues.  Moreover, the veteran's 
representative made no such assertions in an August 2004 
written brief presentation to the Board. 

In view of the foregoing, the Board finds that the issues of 
service connection for disabilities of the right wrist, right 
shoulder, and low back are not in appellate status and, more 
specifically, that a Manlincon remand is not warranted.  
Because a NOD was never filed as to these issues, they are 
not in appellate status and the Board does not have 
jurisdiction to review them.  See 38 U.S.C.A. §§ 5107, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2005) [defining Board's jurisdiction].


FINDINGS OF FACT

1.  The veteran's service-connected rupture, anterior 
cruciate ligament, left knee, post-operative, is manifested 
by severe subluxation or lateral instability. 

2.  The veteran's service-connected traumatic arthritis of 
the left knee is manifested by moderate to severe arthritic 
changes; severe functional loss; extension limited to between 
12 and 18 degrees; and flexion limited to between 85 and 97 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of the currently 
assigned 30 percent for the veteran's service-connected 
rupture, anterior cruciate ligament, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 20 percent rating for left knee 
traumatic arthritis with limitation of motion have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways:  standard of review, notice and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

This case was remanded by the Board to the RO in May 2001 in 
part so that VCAA notification requirements could be 
satisfied.  See the Board's May 2, 2001 remand, pages 3, 5.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  For reasons 
explained in detail immediately below, the Board concludes 
that the VCAA notice requirements have indeed been met in 
this case.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2000 rating decision, by a May 2000 
Supplemental Statement of the Case, and by a January 2003 
Statement of the Case of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.  

More significantly, a letter was sent to the veteran in 
November 2003, which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim for an increased 
rating for his left knee disability.  The letter stated that 
evidence showing that the service-connected left knee 
disability had increased in severity was needed.

Moreover, the letter referred to the evidence that was used 
to consider the veteran's claim, including several VA 
examination reports and statements from the veteran.  Thus, 
the letter, in conjunction with the prior rating decision and 
Statements of Case, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
November 2003 VCAA letter, the veteran was informed that VA 
would request any additional evidence that the veteran wanted 
obtained that had not been considered such as private medical 
records, employment records, or records from state or local 
government agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The November 2003 letter asked the veteran to provide any 
additional information or evidence that he wanted VA to try 
to obtain on his behalf, such as recent VA or non VA 
treatment records.  He was advised that he was obligated to 
provide enough information to VA so that the records could be 
requested.  More specifically, the RO informed the veteran 
that he was responsible for providing the names and addresses 
of any additional health care providers who might possess 
additional records pertinent to his claim for an increase in 
his service connected left knee condition.  The veteran was 
instructed that he must give enough information about his 
records so that they could be requested from the person or 
agency that had them.  The veteran was informed that if non-
VA doctors and/or hospitals had provided his treatment, he 
needed to complete and return an Authorization to Release 
Information to the Department of Veterans Affairs (VA) and 
the VA would obtain these records for him.  It was noted that 
he would have to complete a separate form for each facility 
at which he was treated.  It was noted that if the holder of 
the records declined to give the VA records or asks for a fee 
to provide them, the VA would notify the veteran of the 
problem.  The veteran was advised that it was his 
responsibility to make sure that the VA received all 
requested records that were not in the possession of a 
Federal department or agency.  It was noted that if VA 
doctors and/or hospitals had provided the veteran's 
treatment, he had to complete and return an enclosed 
Statement in Support of Claim and VA would obtain these 
records for him.  He was instructed to provide the name and 
address of the facility which treated him and the dates he 
was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The November 2003 letter included notice 
that the veteran should send information to establish 
entitlement to the benefits sought and specified the RO's 
address in which to send that information.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

For the reasons stated above, the Board finds that November 
2003 letter properly notified the veteran of the information, 
and medical evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes the veteran was expressly notified 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by the Secretary within one year 
from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  While that was 
not initially done in this case, that was an impossibility, 
because the initial RO decision in February 2000 predated the 
enactment of the VCAA on November 2000.  
VA's General Counsel has held that the failure to do so does 
not constitute error. See VAOGCPREC 7-2004.

The Board, moreover, does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the November 2003 VCAA letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to his claim.  In addition, after the 
letter was sent, the claim was readjudicated by the Phoenix 
RO in January 2004.  Accordingly, any deficiency in timing 
has since been rectified.  As a practical matter, this has 
not resulted in any prejudice to the veteran since the issues 
were readjudicated subsequent to the VCAA letter being 
furnished to the veteran.  He has not contended otherwise.  

Significantly, the veteran and his attorney have not 
expressed any concerns concerning the VCAA notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
Indeed, the joint motion did not indicate that any VCAA 
notice problems existed.  The Board is confident that if VCAA 
notice was in any way deficient, this would have been brought 
out in the joint motion.

The veteran is represented by counsel who is presumably 
familiar with the VCAA.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, there are of record 
numerous medical records, including service medical records; 
outpatient medical treatment records; and the reports of 
several VA examinations, most recently in January 2003, which 
will be discussed below.  

Significantly, after receipt of the November 2003 VCAA 
notification letter, the veteran sent a VA Form 21-4138 
(Statement in Support of Claim) dated in late November 2003 
indicating that all the information for his claim was with 
the VA.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2005).  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated that he wanted a 
BVA Travel Board hearing, and this was conducted in February 
2001.  There are no other hearing requests of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant Law and Regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2005).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2005).
Specific schedular criteria - knee disabilities

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).  See also 38 C.F.R. § 
4.71, Plate II (2005) which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 
(1997).  The General Counsel held in that opinion that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), published at 
63 Fed. Reg. 56,704 (1998), VA's General Counsel also held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The remote history of this disability shows that the veteran 
was diagnosed with a rupture of the left knee meniscus during 
service.  A repair operation was done in June 1966.  Service 
connection for the left knee disability, denominated ligament 
rupture, left knee, was granted in a July 1968 VA rating 
decision.  In a September 1971 rating decision, the 
disability was re-denominated as ligament rupture, left knee, 
with arthritic changes.   

In September 1999, the veteran filed a claim of entitlement 
to an increased disability rating for his service-connected 
left knee disability, then rated 30 percent disabling.  The 
procedural history of this case has been set out in the 
Introduction above and will not be repeated.

During a December 1999 VA medical examination, the veteran 
reported that he had constant knee pain somewhat "numbed" 
by 800 mg of Ibuprofen four times a day.  It was noted that 
over the years he had multiple arthroscopies for removal of 
loose bodies.  The last such procedure was in 1992 and three 
loose bodies were removed.  The veteran reported limitations 
in walking and walking upstairs.  He indicated he could not 
straighten the knee and could not bend it adequately for 
anything such as a squatting motion.  In an addition to the 
knee locking, he reported that the knee was markedly 
unstable.  

The examination of the knee showed that it was markedly 
abnormal.  The left knee was enlarged, irregular, with 
asymmetrical bony protrusions.  On walking there was audible 
popping.  There was marked crepitus, especially over the 
lateral joint.  He could not toe stand or heel stand without 
holding onto a table.  He was unable to squat at all without 
holding onto a table.  The veteran was able to get on and off 
the examination table unassisted.  Left knee range of motion 
was 12 degrees to 90 degrees.  The examiner explained that it 
was 12 degrees short of full extension.  There was more than 
1 cm anterior-posterior instability and there was marked 
lateral instability.  The impression was severe degenerative 
arthritis of the left knee.  X-rays of the left knee joint 
demonstrated moderate to severe narrowing of the knee joint 
space with squaring of the corresponding femoral and tibial 
articulating marginations, consistent with degenerative 
arthritis.

At his February 2001 Travel Board hearing, the veteran 
testified that he used a cane and a knee brace due to his 
left knee disability.  The veteran reported constant pain in 
his left knee and it locked and swelled approximately a 
couple times a month.  He also described constant popping and 
grinding of the left knee.  He indicated that he could not 
straighten out his left leg all the way and his leg gives way 
approximately 6 or 8 times during a six month period.  The 
veteran testified that he could not kneel and his walking and 
standing was limited.  The veteran indicated that he last 
worked in 1991.  The veteran indicated that he could not have 
a job that required sitting all day because he had to get up 
and move once in a while.  

During a June 2001 VA examination, the veteran reported 
impairment of ability to squat, kneel, stair climb, and could 
no longer run.  He indicated that if he did not wear a brace, 
his left knee would give way.  He reported that his left knee 
locked five or six times a month.

The examination showed that the veteran could not hop on 
either foot, and could not heel or toe walk.  He could only 
partially squat and rise holding onto the desk.  He was able 
to move about the examining room, mount, and dismount the 
examining table, rise from the supine to sitting position on 
his own.  There was limitation of motion of the left knee, 
measured with a gonimeter, was 18 to 97 degrees, limited by 
both pain and contracture.  The left knee was noted as 
deformed.  There was also left quadriceps atrophy.  X-rays 
showed moderate to severe narrowing of the knee space, more 
marked medially, with squaring of the corresponding femoral 
and tibial articulating marginations, consistent with 
degenerative arthritis.

During a January 2003 VA examination, the veteran reported 
five surgeries on his knee, most recently 1992-1993 
arthroscopy at the Phoenix VAMC.  It was noted that the 
veteran used a brace on the left all the time.  The veteran 
indicated that his left knee always hurts and reported 
occasional swelling and snapping.  He reported a limp on the 
left and inability to walk about 200 to 300 feet.  The 
veteran stated that he had loose bodies, which would move 
around the knee and occasionally "pop out" and he had to 
push them back and their popping out caused pain.

Physical examination showed ambulation without the cane or 
brace, with a limp on the left.  There was tenderness to 
palpation on the lateral aspect of the knee.  There was a 
well-healed scar about the knee medially plus arthroscopics.  
Cruciate and collateral ligaments were stable.  Manual muscle 
strength testing of quadriceps and gastrocnemius 4/5, give 
way due to complaint of pain in the knee.  There was no 
effusion, no crepitation palpated on active motion.  It was 
noted that the veteran lacked 15 degrees of full extension of 
the knee with further flexion to 85 degrees.  The examiner 
noted left knee with moderate to severe degenerative joint 
disease.  He described the veteran's functional impairment as 
severe, with loss in degrees of range of motion, estimated at 
extension 15 degrees, flexion 55 degrees.  

Social Security Administration records received in January 
2003 show that disability benefits were granted based on 
severe destructive osteoarthritis of the left knee and 
degenerative arthritis of right shoulder. 

Analysis

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

1.  Entitlement to an increased rating for post-operative 
residuals of a rupture of the anterior cruciate ligament of 
the left knee, currently evaluated as 30 percent disabling.  

The veteran's service-connected left knee disability, 
denominated as rupture, anterior cruciate ligament, left 
knee, post-operative, is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The medical evidence of record, as well as the veteran's own 
statements, indicates that his primary complaints revolve 
around instability of the left knee.  The veteran's left knee 
disability is rated the maximum 30 percent for severe 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  No higher rating is available under this 
provision.  

Thus, the Board has considered the possible assignment of an 
alternative Diagnostic Code, but finds that in light of the 
veteran's symptomatology, Diagnostic Code 5257 is most 
appropriate and advantageous to him.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 
40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71.  In this case, however, there is no evidence of 
nonunion of the tibia and fibula and, as a result, this code 
is not appropriate.

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Those circumstances are not 
present in this case.  In Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5257 for 
his left knee symptoms such as instability and giving way.  
Moreover, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
such as Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996). 

For the reasons stated above, the Board finds that the 
veteran's rupture, anterior cruciate ligament, left knee, 
post-operative, is appropriately rated as 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  It is noted 
that the veteran has not argued otherwise, and the joint 
motion for remand, as adopted by the Court, contains no 
comments as to this issue.  The Board finds that the 
preponderance of the evidence is against the claim in this 
regard and the benefit of the doubt doctrine is not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990).

The matter of referral for an extraschedular rating will be 
discussed below.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

The remaining symptomatology produced by the veteran's 
service-connected left knee disability, including 
degenerative changes, pain, and limitation of motion, has 
been separately rated pursuant to the Board's November 2004 
decision.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) and VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
A 10 percent disability rating is currently assigned.

By way of history, the Board observes that in the February 
2000 rating decision on appeal, the RO rated the veteran's 
service-connected left knee disability, denominated as 
rupture, anterior cruciate ligament, left knee, post-
operative with traumatic arthritis, as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 [arthritis] 
and 5257 [knee, other impairment of].  As a practical matter, 
the RO rated the veteran 30 percent disabling under 
Diagnostic Code 5257, the maximum available under that 
diagnostic code.

In its November 2004 decision, the Board assigned a 30 
percent rating for residuals of a rupture, anterior cruciate 
ligament, left knee, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In addition, the Board assigned a separate 10 percent 
rating for left knee arthritis.  The Board determined that 
the limitation of motion exhibited by the veteran's left knee 
of the knee was not compensable under either Diagnostic Code 
5260 or 5261, but noted that a 10 percent rating was 
nonetheless warranted based on noncompensable limitation of 
motion and X-ray evidence of arthritis.  See VAOPGCPREC 9-98; 
see also 38 C.F.R. §§ 3.59, 4.71a, Diagnostic Codes 5010, 
5003 (2005).  

In the April 2005 joint motion, the parties directed the 
Board to reconsider the evidence of record showing limitation 
of extension of the veteran's left knee to 15 degrees.  The 
parties agreed that

if on remand, the Board assigns a compensable 
rating under DC 5260 or 5261 that rating (or 
ratings) should replace the 10 percent rating the 
Board granted under DC 5010, 5003 based on X-ray 
evidence of arthritis, as such rating is 
permissible only where the limitation of motion is 
non-compensable.

Joint Motion for Partial Remand, April 2005, page 3.  

With these considerations in mind, the Board will analyze the 
evidence of record.  

As noted, arthritis established by X-ray evidence is rated on 
the basis of limitation of motion, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005) [rating limitation of 
flexion] and Diagnostic Code 5261 (2005) [rating limitation 
of extension].  

With respect to limitation of flexion, the medical evidence 
of record shows that the veteran has, at worst, flexion 
limited to 85 degrees.  For example, at the December 1999 VA 
medical examination, flexion was limited to 90 degrees.  At 
the June 2001 VA medical examination, flexion was limited to 
97 degrees.  At the most recent VA medical examination in 
January 2003, flexion was limited to 85 degrees.  These 
findings show that the veteran's left knee flexion is not 
limited to the extent necessary to meet the criteria for a 
compensable rating based on limitation of flexion, which 
requires flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).   

With respect to limitation of extension, the medical evidence 
of record shows that the veteran has extension limited to 
between 12 and 18 degrees.  For example, at the December 1999 
VA medical examination, extension was limited to 12 degrees.  
At the June 2001 VA medical examination, extension was 
limited to 18 degrees.  At the most recent VA medical 
examination in January 2003, extension was limited to 15 
degrees.  These findings show that the veteran's left knee 
extension meets the criteria for a 20 percent rating based on 
limitation of extension.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).

As directed by the April 2005 Joint Motion, therefore, the 
Board replaces the 10 percent rating previously assigned 
under Diagnostic Codes 5010 and 5003 based on X-ray evidence 
of arthritis with a 20 percent rating under Diagnostic Code 
5261.  See the Joint Motion, page 3.  

The Board has also considered that VA's General Counsel has 
held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 
17, 2004).  As set forth above, however, while compensable 
limitation of extension has been shown, the veteran's left 
knee flexion is not limited to the extent necessary to meet 
the criteria for a compensable rating based on limitation of 
flexion.  Thus, a separate compensable ratings for limitation 
of flexion and extension are not warranted.  

In reaching this decision, the Board has considered 38 C.F.R. 
§§ 4.40 and 4.45 addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  In that regard, the 
medical evidence shows positive findings such as pain and 
limping.  After carefully reviewing the pertinent evidence of 
record, however, the Board finds that the criteria for a 
rating in excess of 20 percent under Diagnostic Code 5261 
have not been met.  The veteran's 20 percent rating is based 
on his symptoms of knee pain, limitation of motion, and 
functional loss.  38 C.F.R. § 4.71, Plate II, Codes 5260, 
5261.  There is no other evidence that additional factors 
would restrict motion to such an extent that the criteria for 
a rating higher than 20 percent would be justified.  For 
example, at the most recent VA medical examination in January 
2003, the examiner described the veteran's functional loss as 
severe, but noted that in degrees of loss of motion, the 
veteran exhibited motion from 15 to 85 degrees (i.e. a loss 
of 55 degrees out of the normal 140 degrees of flexion).  He 
did not note additional "symbolic" loss of motion due to 
Deluca factors.  

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 20 percent.  For example, when the 
knee is ankylosed in a favorable angle in full extension, or 
in slight flexion between zero and 10 degrees, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  In this case, there has been no finding of ankylosis 
of the knee; the joint is mobile, with the limitations 
described above.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. Thus, use of Diagnostic Code 
5256 is inappropriate.  

For the foregoing reasons, the Board finds that the veteran's 
left knee arthritis and limitation of motion is appropriately 
rated as 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5261. The Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent and the benefit of the doubt doctrine is therefore 
not for application here.  See 38 U.S.C. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 55 (1990).

Extraschedular consideration

In reaching its decision with respect to both issues on 
appeal, the Board has considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321 (2005).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).

The Board has carefully reviewed the record and finds no 
reason to refer this case for extraschedular consideration.  
The veteran and his attorney have pointed to no such reason.

The record contains no objective evidence that the veteran's 
service-connected knee disability, in and of itself, has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, the record shows, and the veteran 
does not contend otherwise, that he has not been hospitalized 
for his service-connected knee disability since filing his 
claim for an increased rating in 1999.  Indeed, it does not 
appear that he has been hospitalized since 1992.  The Board 
finds that this does not constitute evidence that the 
veteran's service-connected knee disabilities have 
necessitated frequent periods of hospitalization.  

With respect to interference with employment, the veteran 
reportedly worked for 
10 to 12 years with construction equipment, then owed an 
automotive repair business.  He also worked as a mobile home 
salesman in 1990 and built custom cabinetry for executive 
aircraft until 1991.  He has apparently been unemployed since 
that time.  

Although the record shows that the veteran is unemployed and 
is in receipt of Social Security disability benefits, due 
partly to the service-connected left knee disability, the 
evidence from SSA does not show that the veteran's service-
connected left knee disabilities markedly interfere with 
substantially gainful employment.  

While the veteran's knee disabilities no doubt interfere with 
his employability, such interference is reflected in the 30 
percent and 20 percent disability ratings that are currently 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board additionally observes that there do not appear to 
be any unusual clinical aspects of the service-connected left 
knee disabilities noted in the medical records, and the 
veteran and his representative have neither identified such 
or indicated that such exist.

Thus, absent any objective evidence that the veteran's knee 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rupture, anterior cruciate ligament, left knee is denied.

A separate 20 percent rating for arthritis of the left knee 
with limitation of motion is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  
To that extent, the appeal is allowed.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


